Citation Nr: 1112451	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the lumbosacral spine for the period prior to May 1, 2010.

2.  Entitlement to a disability in excess of 20 percent for degenerative arthritis of the lumbosacral spine for the period beginning on May 1, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to June 1965 and from July 1966 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  This issue was remanded in May 2009 for further evidentiary and procedural development.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2008; a transcript of that hearing is associated with the claims folder.

While the appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the RO has not yet considered the issue of TDIU and the record contains lay contentions from the Veteran that he retired from his job secondary to low back problems.  

The Board has therefore assumed jurisdiction over this issue as indicated on the title page.  It is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 28, 2008, the competent and probative medical and lay evidence does not demonstrate degenerative arthritis of the lumbosacral spine manifested by forward flexion of 60 degrees or less, combined range of motion of the thoracolumbar spine of 170 degrees or less, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, or ankylosis; there is also no competent evidence of associated neurological impairment or incapacitating episodes.  

2.  As of August 28, 2008, the competent and probative medical and lay evidence does not demonstrate degenerative arthritis of the lumbosacral spine manifested by forward flexion of 30 degrees or less or ankylosis; there is also no competent evidence of associated neurological impairment, other than service-connected radiculopathy, or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Prior to August 28, 2008, the criteria for a disability rating in excess of 10 percent for degenerative arthritis of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

2.  Since August 28, 2008, the criteria for a disability rating of 20 percent, but no higher, for degenerative arthritis of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

A review of the claims file reveals that a June 2009 letter satisfied VA's duty to notify requirements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, this letter should have been provided to the Veteran prior to the adjudication of his claim in July 2006.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, the Board finds that there is no prejudice in proceeding with its determination because following the issuance of the fully compliant June 2009 letter the entire record was reviewed and the claim was readjudicated in an October 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim and providing adequate VA examinations.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  The Veteran's service treatment records are on file, as well as all relevant and available VA and non-VA treatment records, including records associated with his social security disability file.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding these claims.  

The Board acknowledges that records were not obtained from Columbia Neurology Associates, as requested.  However, following two requests for such records, the VA was notified in May 2006 that there were no records on file for the dates identified in the release form.  Under 38 C.F.R. § 3.159(e), if VA makes efforts to obtain records identified by a claimant and determines that the records do not exist VA must provide the claimant with oral or written notice of that fact which identifies the records not obtained, an explanation of VA's efforts to obtain the records, a description of any further action VA will take regarding the claim, including notice that VA will decide the claim based on the evidence of record unless the claimant submits the records, and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).

There is no evidence in the claims file that shows compliance with § 3.159(e) other than the fact that the July 2006 rating decision notified the Veteran of the negative response.  In that sense it can be said that there is an error in notice in this case.  That there is an error in notice is not, however, necessarily a reason to delay adjudication of the appeal and consume additional resources to correct the error.  Rather, the question is whether the claimant has been prejudiced by the error.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In this case the Veteran cannot have been prejudiced by the failure to provide him with notice under 38 U.S.C.A. § 3.159(e) because the facility's response reflects that such records do not exist.  As such, providing the Veteran with 38 C.F.R. § 3.159(e) notice could not produce these records.  It follows that the absence of such notice therefore cannot prejudice the Veteran.  Hence, the Board finds that the lack of this notice does not require VA to delay adjudication of the appeal.

In addition to the above development, the Veteran was afforded multiple VA examinations during the pendency of this appeal which the Board finds adequate for rating purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed in more detail below, these examination reports contain clinical findings that are relevant to the diagnostic criteria used to evaluate the Veteran's lumbosacral spine disability on appeal and contain sufficient discussion as to the functional impact of such disability and its related symptoms on the Veteran's daily life and occupational functioning.  The examination reports also reflect that the Veteran's claims file was reviewed in conjunction with the clinical evaluations; thus, the findings and conclusions provided reflect consideration of the entire history of the Veteran's disability picture.  

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in May 2009 for the purpose of (1) providing notice consistent with the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); (2) requesting information about and obtaining records pertaining to treatment received since January 2008; and (3) providing VA orthopedic and neurological examinations to assess the severity and scope of the Veteran's service-connected back disability.  As discussed above, the Veteran was provided fully compliant VCAA notice in June 2009.  Such notice included a specific request for any information and/or records pertaining to treatment received since January 2008.  Thereafter, the Veteran submitted private treatment records relevant to this appeal and the Agency of Original Jurisdiction (AOJ) obtained all outstanding VA treatment records.  Finally, the Veteran underwent VA orthopedic and neurological examinations in May 2010 which, as previously discussed, are adequate for rating purposes.  Thus, it appears that there was substantial compliance with the May 2009 remand directives and the Board may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

Historically, the Veteran was in receipt of service-connected compensation benefits for degenerative arthritis of the lumbosacral spine.  Such disability was rated as 10 percent disabling pursuant to Diagnostic Code 5242 on the basis that there was X-ray evidence of degenerative arthritis of the spine and painful motion.  In January 2006, the Veteran filed a claim for an increased disability rating asserting that he was entitled to a rating in excess of 10 percent.  The AOJ denied his claim in July 2006 and the Veteran perfected an appeal as to this issue.  Following the Board's May 2009 remand, the AOJ awarded an increase to 20 percent effective as of May 1, 2010.  The AOJ also awarded service connection for right S1 radiculopathy as secondary to service-connected degenerative arthritis of the lumbosacral spine and assigned a 10 percent disability rating effective as of May 24, 2010.  

As of the date of this decision, the Veteran has not indicated disagreement with the disability rating or effective date assigned to his right S1 radiculopathy.  As such, the Board does not have jurisdiction of this initial rating and it will not be discussed below.  See 38 U.S.C.A. §§ 7104(a), 7105 (West 2002).  The Veteran also has not indicated whether the AOJ's actions in the October 2010 rating decision satisfied his appeal as to the disability rating assigned to degenerative arthritis of the lumbosacral spine.  This rating therefore remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that, on a claim for an initial or increased rating, the veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In the present case, the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected lumbosacral spine disability on appeal.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  It has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

As noted above, the Veteran's degenerative arthritis of the lumbosacral spine has been rated pursuant to Diagnostic Code 5242.  This diagnostic code follows the General Formula for Diseases and Injuries of the Spine (hereinafter "Spine Rating Formula"), and provides, in relevant part, that a 10 percent rating should be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5235 to 5243 (2010).

The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51,455 (Supplementary Information).  There are higher ratings available under the Spine Rating Formula, however, they require proof of ankylosis, which is not present here.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The Board has reviewed the lay and medical evidence of record and for the reasons discussed immediately hereafter concludes that the competent and probative evidence supports a 20 percent rating as of August 28, 2008, but no earlier.  It further finds that a rating in excess of 20 percent is not supported by the current record and that there is also no neurological impairment for which a separate rating is warranted (other than the already-service-connected right S1 radiculopathy that is not part of the current appeal, as discussed above).  

The Veteran has complained of constant low back pain throughout this appeal.  Medical evidence of record reflects that he has, on occasion, sought treatment for his pain in the form of physical therapy and chiropractic care, but with little to no relief.  During the pendency of this appeal, at the August 2008 Board hearing, the Veteran testified that his lumbosacral spine disability had worsened since his previous VA examination in February 2006.  Specifically, the Veteran indicated that his activities and movements were more limited due to increasing pain.  He further testified that several neurologists had recommended that he undergo surgery on his back or wear a brace, but that he preferred to self-treat with Tylenol Arthritis.  

Following the August 2008 hearing, the Board remanded this appeal, in part, so that it could obtain orthopedic and neurological examinations which would, in essence, serve as a clinical investigation of the Veteran's lay assertions of increased severity.  The results of the orthopedic examination, conducted in May 2010, demonstrated that the Veteran's lumbosacral spine disability had, in fact, worsened since previous examination.  Most notably, forward flexion in his thoracolumbar spine had decreased 40 degrees, from 75 degrees to 35 degrees, when compared to the results of the February 2006 VA examination.  As previously noted, the AOJ subsequently assigned a staged rating, increasing the Veteran's lumbosacral spine rating from 10 percent to 20 percent.  This increase was made effective May 1, 2010, the date of the VA orthopedic examination which contained the aforementioned range of motion finding.  

Pertinent law provides that staged ratings are appropriate when the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, the AOJ determined, and the Board agrees, that the results of the May 2010 VA examination demonstrate symptomatology which more nearly approximates that contemplated by a 20 percent disability rating - namely, thoracolumbar forward flexion greater than 30 degrees but not greater than 60 degrees.  However, the objective clinical evidence obtained at the VA examination should not be the sole source of evidence used to determine when the Veteran's lumbosacral spine disability underwent an increase in severity sufficient enough to warrant a higher rating.  As previously discussed, the Veteran provided competent lay testimony at an August 28, 2008, Board hearing that he had noticed decreased mobility in his spine due to pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Such lay assertions, while not sufficient to demonstrate range of motion findings contemplated by a 20 percent disability rating, were subsequently confirmed by objective medical testing ordered for that specific purpose.  Therefore, affording all reasonable doubt in favor of the Veteran, the Board finds that the earliest competent evidence of an increase in the severity of his lumbosacral spine disability is his first assertion of a decrease in the range of movement in his lumbosacral spine which occurred at the August 28, 2008 Board hearing.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).  

As for whether a rating in excess of 10 percent is warranted prior to the August 2008 hearing, the competent and probative medical evidence dated during this period of the appeal fails to support the Veteran's more generic assertions that he is entitled to a higher rating.  In this regard, the range of motion findings dated prior to the August 2008 hearing, as contained within a February 2006 VA examination report and a September 2006 Social Security Administration (SSA) examination report, show forward flexion limited to no fewer than 65 degrees, extension limited to no fewer than 15 degrees, lateral flexion limited to no fewer than 20 degrees, and rotation limited to no fewer than 30 degrees.  These findings are a "worst case" picture, and reflect consideration of additional limitation due to factors such as pain, weakness, excess fatigability, and incoordination, as reported by examiners.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2010).  Similarly, there is no objective or subjective evidence dated prior to August 2008 which demonstrates muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  In fact, the February 2006 VA examination report expressly notes that the Veteran displayed a nonantalgic, normal gait.  the September 2006 SSA examination report indicates that his ambulation was slow, but effective; the examiner also noted an absence of muscle weakness, atrophy, spasm, or instability.  

The above results are more consistent with the 10 percent disability rating assigned prior to the August 2008 Board hearing.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5237 to 5242.  As such, the Board is of the opinion that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to August 28, 2008.  

As for the 20 percent rating assigned as of August 28, 2008, the competent and probative evidence of record is consistent with such rating and does not support an increase at this time per the Spine Rating Formula.  A rating in excess of 20 percent under such diagnostic criteria requires either evidence of ankylosis or forward flexion of the thoracolumbar spine measuring 30 degrees or less.  Id.  As previously discussed, the May 2010 VA examination report indicates that the Veteran objectively demonstrated 35 degrees of forward flexion.  The examiner expressly noted that prior to such point the Veteran's range of movement was pain-free.  Moreover, there was no additional decrease due to factors such as pain or fatigue following repetitive motion.  The examiner indicated that the Veteran did complain of activity-related flare ups associated with his service-connected disability, but that he did not report experiencing any further functional impairment as a result of such flare ups.  Under these circumstances, it therefore appears that 35 degrees represents the "worst case" range of motion findings for the Veteran's thoracolumbar spine for the latter period of the appeal.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  Inasmuch as such findings do not demonstrate ankylosis or forward flexion of 30 degrees or less, the Veteran has not demonstrated entitlement to a rating in excess of 20 percent.  

The remaining evidence of record for this period of the appeal consists of chiropractic treatment notes.  While no range of motion results were recorded, such evidence indicates that the Veteran demonstrated "moderately restricted" flexion and extension.  The Board finds this to be further support of the assigned 20 percent rating.  In this regard, the rating criteria in effect for spine disabilities immediately prior to the current version provided that a 20 percent disability rating was appropriate for "moderate limitation of motion" of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The word "moderate" was not defined in the Rating Schedule at such time, but the September 2003 regulatory amendment which implemented the current rating criteria noted that the ranges of motion selected as "normal" were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984).  See 67 Fed. Reg. 56,509 (Sept. 4, 2002) (Supplemental Information).  Thus, both the prior and current rating criteria were based on the same "definition" of what constitutes normal range of motion for the spine.  There is no inconsistency, then, in comparing the current ratings and their corresponding ranges of motion to the prior ratings and their descriptions of limitation of motion.  

In evaluating the disability ratings assigned to the Veteran's disability, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  More specifically, the Board notes that it considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  Here, the Veteran expressly denied any "incapacitating episodes" at both the February 2006 and May 2010 VA examination, and he also testified in August 2008 that no physician had prescribed bed rest for his spine disability.  Thus, it does not appear that a higher rating is available under this diagnostic criteria.  

The Board has also considered whether the record reflects any additional functional impairment, including neurological abnormalities, associated with the Veteran's lumbosacral spine disability which warrant consideration for separate ratings.  See 38 C.F.R. § 4.71a, Note (1).  As previously noted, the Veteran has already been awarded separate a evaluation for right S1 radiculopathy of the right lower extremity and has not indicated disagreement with either the initial rating or effective date assigned.  As such, the Board does not have jurisdiction of this rating.  See 38 U.S.C.A. §§ 7104(a), 7105 (West 2002).  The remaining evidence of record fails to show any additional functional impairment of the lower extremities.  Motor and sensory testing has been normal throughout, and neurological examination in May 2010 failed to reveal any neurological abnormality other than right S1 radiculopathy.  The Veteran has denied any bowel, bladder, or erectile problems throughout this appeal.  

The Board acknowledges the Veteran's assertions that he is entitled to higher ratings for his degenerative arthritis of the lumbosacral spine.  However, the Board must consider the entire evidence of record when analyzing the criteria laid out in the Rating Schedule.  His lay statements have already been discussed above, along with the relevant objective medical findings of record, and the Board finds that such evidence does not support ratings in excess of those assigned herein.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In this regard, the Veteran testified in August 2008 that his lumbosacral spine disability had worsened and, in fact, subsequent objective examination confirmed a decrease in his range of motion that was consistent with a 20 percent rating, and no higher.  Prior to August 2008, however, there was no evidence, lay or medical, which supported a rating in excess of the already-assigned 10 percent.  Therefore, with consideration of the above, the Board concludes that the Veteran is entitled to no more than the currently assigned 10 percent rating prior to August 28, 2008.  As of August 28, 2008, the Board is satisfied that the evidence documents a worsening of his disability which demonstrates symptomatology more consistent with the next highest disability rating.  As such, a 20 percent rating, but no higher, will be assigned as of such date.  In reaching this conclusion, the benefit of the doubt doctrine was considered and discussed when appropriate.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based upon application of the Rating Schedule to the Veteran's service-connected disability.  However, in some cases a disability may present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2010).  In these cases, a referral for consideration of an extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for lumbosacral disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disability with the established criteria found in the Spine Rating Formula shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, the rating criteria focuses on limitation of motion with consideration of functional loss due to pain, fatigue, lack of endurance, and incoordination; there is also consideration for altered or abnormal movement (such as antalgic gait) and incapacitating episodes.  It also considers additional ratings for neurological impairments, which, in the present case, have been assigned for his right lower extremity.  

In short, there is nothing in the record to indicate that the symptomatology associated with this service-connected disability is not contemplated by the schedular rating criteria.  As such, the Board need not consider whether there are related factors such as frequent hospitalization or marked interference with employment which might warrant referral for extra-schedular consideration.  Id.  


ORDER

Prior to August 28, 2008, the criteria for a disability rating in excess of 10 percent for degenerative arthritis of the lumbosacral spine is denied.  

Since August 28, 2008, the criteria for a disability rating of 20 percent, but no higher, for degenerative arthritis of the lumbosacral spine is granted.  


REMAND

As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's TDIU claim.  See Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Board finds that the Veteran should therefore be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond.  

2.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disability(s), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

3.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the issue of entitlement to TDIU, to include the issue of whether referral for TDIU on an extra-schedular basis is necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


